Citation Nr: 0802470	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-41 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle injury.

2.  Entitlement to an initial compensable evaluation for 
scars, right foot, secondary to the service-connected injury 
to the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 2001 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Boise, 
Idaho Regional Office (RO), which granted service connection 
for residuals of a right ankle injury and assigned a 10 
percent disability rating.  In the same rating decision, the 
RO assigned a noncompensable rating for the veteran's scars 
related to surgery to repair the veteran's service connected 
right ankle injury.

In April 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is productive of no 
more than moderate impairment.

2.  The medical evidence shows tender and painful scars on 
the right foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2007).

2.  The criteria for a compensable rating for tender and 
painful scars on the right foot have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Agency of Original Jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in 
November 2004, prior to the adjudication of the initial claim 
for service connection in January 2005.  That letter notified 
the veteran of VA's and of his responsibilities in obtaining 
evidence to support his claim.  The letter informed the 
veteran that if there was any other evidence or information 
that the veteran thought would support his claim, the veteran 
should tell the RO.  The veteran's claim was subsequently 
granted in a January 2005 rating action.

Here, the duty to notify regarding the assignment of 
disability ratings was not satisfied prior to the initial 
decision on the claim by the AOJ, in that the veteran had not 
received the notice required by Dingess.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
the notice elements required by Dingess.  The letter informed 
the appellant of what evidence was required to establish a 
disability rating and effective date.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

The veteran's representative responded to the March 2006 
Dingess notification by stating that "the veteran has no 
further information to submit."

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a July 2006 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, private medical records, and VA treatment 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with multiple examinations regarding 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)

Residuals of Right Ankle Surgery

The veteran seeks an initial evaluation in excess of 10 
percent for his right ankle, which he sprained in service.  
On two occasions, surgery was performed on the ankle while 
the veteran was in service.  The veteran now reports 
difficulty running and walking and also reports that he walks 
with a limp.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

As regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).

As previously noted, by rating decision dated in January 
2005, the RO granted service connection for residuals of a 
right ankle injury and rated the disability as 10 percent 
disabling, effective from September 21, 2004.  The veteran's 
disability was evaluated under Diagnostic Code (DC) 5271.  
For the ankle, DC 5271 provides for a 10 percent rating for 
moderate limitation of the motion and a 20 percent rating for 
marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

In this case, a review of the record reveals that since 
service connection has been in effect, the veteran's 
residuals of a right ankle disability have not been 
productive of marked impairment.  Rather, the disability has 
been productive of no more than moderate impairment.

Indeed, the service medical records show that the veteran 
injured his right ankle in August 2002.  When his pain did 
not subside, the veteran underwent surgery in April 2003 to 
remove an accessory navicular bone.  This surgery did not 
resolve the veteran's pain, and the veteran underwent 
additional surgery in May 2004.  This surgery, a Kidner 
procedure, removed additional bone and rerouted a tendon.  
Both of these surgeries produced scars.  

As discussed above, the veteran has received three VA 
examinations, in November 2004, October 2005, and July 2006.  

The November 2004 examiner diagnosed the veteran with 
"postop right foot/ankle with residual pain.  Loss of motion 
of foot and ankle and loss of feeling of the great and second 
toes of the right foot."  On examination, right ankle 
dorsiflexion was to 55 degrees, plantar flexion was to 20 
degrees, eversion was 10 degrees and inversion was 0 degrees.

The October 2005 examiner noted that the veteran "flexe[d] 
20 on the right, 45 on the left.  Extension 40 right, 60 
left.  Inversion [was] 5 right, 5 left.  Everson was 0 right, 
5 left.  The examiner noted that the veteran's right great 
toe had a loss of about 30 degrees of flexion.  Although the 
veteran stated that his activity was limited by pain, he 
indicated to the examiner that it did not reach a point of 
weakness, fatigue, or lack of endurance.  The examiner noted 
a loss of feeling in the balls of the ventral surface of the 
second and third toes.  X-rays of the ankle showed intact 
ankle mortise with no fracture or subluxation.

The July 2006 examiner noted, regarding the veteran's right 
ankle, dorsiflexion of 15 degrees and plantar flexion of 40 
degrees bilaterally.  There was inversion of 20 degrees on 
the right, and eversion was limited to 5 degrees bilaterally.  
The veteran claimed to have decreased feeling in the distal 
end of the first and second toes to light touch.  According 
to the July 2006 examiner, "[t]he dorsum of the toe [had 
intact feeling].  

The July 2006 VA examiner also noted that the veteran came 
"into the room without any limp and walking in the hall 
before he got here [the veteran] was observed to be walking 
without a limp.  The veteran was able to walk on both of his 
feet and heels.  He stated that walking on the balls of his 
foot produced pain on the medial side of the foot and ankle.  
The examiner noted that there was no sign of any flare up 
occurring in this foot and that there were little findings on 
x-ray or physical examination to substantiate his disability.

The veteran's representative has argued, in a VA Form 646, 
that the hypesthesia of the veteran's toes should be 
accounted for and the veteran's rating should be increased to 
marked.  The Board notes that the hypoesthesia of the toes is 
already accounted for in a rating decision dated January 
2005, where the veteran was granted 10 percent compensation 
for a right foot disorder, secondary to the service-connected 
disability residuals, status post right ankle surgery.  As 
the veteran has not filed a notice of disagreement to this 
portion of the January 2005 rating decision, that claim is 
not before the Board.  The Board cannot take account of the 
hypoesthesia in determining the rating for the veteran's 
claimed right ankle surgery residuals, as that would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
and Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The medical findings do not show that the veteran has marked 
limitation of motion in his right ankle so as to warrant the 
assignment of an increased rating.  Although he has little, 
if any, inversion, dorsiflexion and plantar flexion have 
been, at worst, 15 degrees and 40 degrees, respectively, 
reflecting only slight limitation in these planes.  The Board 
has also considered the applicability of other diagnostic 
codes.  However, ankylosis of the ankle or subastragalar or 
tarsal joint, malunion of the os calcis or astragalus or 
astragalectomy is not shown, and, therefore, Diagnostic Codes 
5270, 5272, 5273 and 5274 are not for application.  The 
evidence of record does not support a rating in excess of 10 
percent under any of the diagnostic codes pertaining to ankle 
disabilities.  Other than the area where the accessory 
navicular bone was removed, the x-rays showed no 
abnormalities.  

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

The veteran contends that his right ankle injury limits his 
ability based on excess fatigabilility, weakened movement, 
incoordination, instability, and pain on movement.  However, 
such functional impairment is already contemplated in the 
currently assigned 10 percent rating, and the assignment of a 
higher rating is not supported by the competent and credible 
medical evidence.  None of the VA examination reports showed 
a loss of motion due to pain which would reflect marked 
limitation of motion.  The Board also acknowledges the 
veteran's contention that he has instability of the ankle 
causing him to have to wear an ankle support daily, thus 
meriting a finding of marked impairment.  Nonetheless, the 
veteran's VA examination findings recorded in November 2004, 
October 2005, and July 2006 fail to show marked impairment of 
the right ankle or any ankle instability.  In fact, the July 
2006 examiner reported that there were little findings to 
substantiate disability.  Thus, the evidence weighs against 
the veteran's claim in this regard.  See DeLuca, supra.

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected residuals of 
right ankle surgery as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999). However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

Additionally, the evidence does not reflect that the 
veteran's right ankle injury has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
veteran reported at his hearing that he is employed as a 
general manager.  An assignment for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2007) is not 
warranted.

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for his right ankle 
disability.  

Scar Residuals on the Right Foot

The veteran contends that his scars are tender to the touch 
and therefore justify a higher rating of ten percent.  

As discussed above, in January 2005, the RO granted service-
connection but assigned a non-compensable rating for the 
veterans scar residuals.

A superficial scar that is painful on examination receives a 
10 percent rating under 38 C.F.R. § 4.118, DC 7804. Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.

The November 2004 VA examination report indicates two scars, 
one 12 centimeter scar which was "somewhat tender" and one 
2 centimeter scar which was "slightly tender."  The October 
2005 VA examination reports two scars, one which was 6.5 
centimeters long by 3 millimeters wide, not "inflamed," but 
"slightly tender."  Additionally, the examiner noted a 
"well-healed" 1 centimeter scar just proximal to the medial 
anterior arch.  Finally, the July 2006 VA examination 
revealed two scars which "crossed mostly parallel and barely 
crossed."  These scars were approximately 3-inches long and 
overlapped one another on the medial side of the foot over 
the navicular.  A third half-inch scar was noted on the sole 
of the foot just under first metatarsal.  All the scars 
"were well-healed and mobile without induration.  They were 
tender to touch but the patient did not seem to respond much 
to pain but stated that they were tender to touch.  Tapping 
the scars did not produce Tinel's sign."  The examiner 
diagnosed the veteran with surgical residue of a painful scar 
of the right foot.

Based on the various VA examinations, the Board finds that a 
10 percent rating is warranted for the scars, secondary to 
the service-connected injury to the right ankle.  The 
assignment of a separate rating under Diagnostic Code 7804 is 
not considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's musculoskeletal 
and neurological impairment related to the service-connected 
disability. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  Here, the scars were consistently described as 
tender.

Although the veteran has multiple scars, the Board finds that 
only one 10 percent rating is appropriate under the code.  
First, the scars are related to surgeries performed to 
correct one service-connected injury.  Second, the Board 
notes that Note (1) to Diagnostic Code 7801 only provides for 
a separate ratings for scars when they are in widely 
separated areas.  This strongly implies that scars in close 
proximity should only be rated as a unit.  The only other 
applicable diagnostic skin code that provides a rating higher 
than 10 percent is DC 7801, which addresses scars, other than 
head, face or neck, that are deep or that cause limited 
motion. The evidence, however, does not show that the scars 
on the foot or cause any limitation of motion.  Thus, a 
rating higher than 10 percent is not applicable.

In short, having resolved all doubt in favor of the veteran, 
the Board finds that the veteran's scars are tender and 
painful to the touch and an increased evaluation of 10 
percent is granted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle injury is denied.

Entitlement to a 10 percent rating for scars of the right 
foot, secondary to the service-connected injury to the right 
ankle is granted, subject to the rules governing the payment 
of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


